DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the claimed processor retrieving the stored instructions from memory and the processor executing the stored instructions (the current claim scope in claim 11, reads as, the instructions executing the steps).  Dependent claims 12-19 do not remedy the deficiencies found in claim 11.  Correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3,6-13,16-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Le Roux (20190318754).

As per claim 1, Le Roux (20190318754) teaches a method for decomposing an audio signal, the method comprising: loading an audio file into a waveform (as audio signal – abstract, into a waveform – para 0014, 0015);
transforming an original audio file into an original  complex spectrogram; decomposing the original complex spectrogram into an original magnitude spectrogram and an original  phase spectrogram (as generating magnitude and phase spectrogram to be operated on – para 0013; wherein the original signal is a transmitted/received signal);

concatenating the K mask fragments together in order to form a complete mask which is the same length as the magnitude spectrogram (as multiplying the concatenated masks with the magnitude – para 0059); 
multiplying the complete mask with the magnitude spectrogram to create a new magnitude spectrogram (creating a modified magnitude with a reconstruction process – para 0059) ; combining the new magnitude spectrogram with the phase spectrogram to produce a new complex spectrogram (as combining the reconstructed magnitude and reconstructed phase to generate a refined spectrogram – para 0059);
and transforming the new complex spectrograms into final waveforms; into a new audio file (generating the signal by inverse transforming the modified spectrograms – para 0060).

As per claim 2, Le Roux (20190318754) teaches the method of claim 1, wherein instead of combining the new magnitude spectrograms with the phase spectrogram, a multi-channel wiener filter is applied to the new magnitude spectrograms, using the complex spectrogram as an input, in order to produce the new complex spectrograms (as using wiener filtering to recover the clean phrase sections during processing – para 0081).

Le Roux (20190318754) teaches the method of claim 1, wherein transforming the original audio signal into the original complex spectrogram involves a short-time fourier transform and transforming the new complex spectrograms into a new audio file involves an inverse short time fourier transform (as using STFT and inverse STFT via the deep neural network – para 0060).

As per claim 6, Le Roux (20190318754) the method of claim 1, wherein at least one of the one or more deep neural networks includes a bridge layer comprising a first convolutional 2D layer and a second convolutional 2D layer and an attention layer (as performing 2 dimensional calculations – time-frequency, and performing these on multi-type layers within the DNN – para 0095; examiner notes that it is old and notoriously well known in the art of neural networks to use convolutional layers to perform the calculations).

As per claim 7, Le Roux (20190318754) teaches the method of claim 1, wherein instead of combining the new magnitude spectrogram with the phase spectrogram, a new phase spectrogram is constructed from a new source using a generative adversarial neural network (as using a DNN to perform the phase calculations – para 0013).

As per claim 8, Le Roux (20190318754) teaches the method of claim 1, wherein instead of combining the new magnitude spectrogram with the phase spectrogram, a new phase spectrogram is constructed from [[the]]a new source using the Griffin-Lim algorithm (as performing the above matched phase spectrogram, using the Griffin-Lim algorithm – para 0081).

Le Roux (20190318754) teaches the method of claim 1, wherein instead of concatenating the K mask fragments together and multiplying the complete mask with the magnitude spectrogram, each mask fragment is multiplied with a corresponding magnitude spectrogram fragment thereby producing a fragment of the new magnitude spectrogram (as taking a section/frame and performing a mask estimate, applying the mask to generate the new magnitude spectrogram, for that frame – para 0067).

As per claim 10, Le Roux (20190318754) teaches the method of claim 10, wherein the fragments of the new magnitude spectrogram are then appended to complete the new magnitude spectrogram (as taking the reconstructed masked magnitudes and phases to create a new spectrogram and eventually outputting a modified signal – para 0059).

	Claims 11-13, 16-19 are system claims that perform the method steps of claims 1-3, 6-10 and as such, claims 11-13,16-19 are similar in scope and content to the method claims 1-3,6-10 above and therefore, claims 11-13,16-19 are rejected under similar rationale as presented against claims 1-3,6-10 above.  Furthermore, Le Roux (20190318754) teaches processor/memory – para 0015, 0017.
Claim 20 is a non-transitory computer readable medium, whose executable program instructions perform the method step of claim 1 above and as such, claim 20 is similar in scope and content to claim 1 above and therefore, claim 20 is rejected under similar rationale as presented against claim 1 above.  Furthermore, Le Roux (20190318754) teaches a readable medium – par 0117.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4,5,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux (20190318754) in view of Germain (20190043516).

As per claims 4,5,14,15, Le Roux (20190318754) teaches the claim elements of the independent claims that these claims depend from (see application of Le Roux above); further, Le Roux (20190318754) does not explicitly teach the use of downsampling (decimation) nor upsampling (zero padding/interpolation) on the audio data; however, Germain (20190043516) teaches decimation and zero padding in neural network application to audio data – para 0026-0032.  Therefore, it would have been obvious to one of ordinary skill in the art of audio processing using neural networks to incorporate downsampling/upsampling into the neural layer processing of Le Roux (20190318754) because it would advantageously introduce exponential Germain (20190043516) – para 0026) and lengthening to match the length of the original time signal (Germain (20190043516) – para 0032).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
Germain (20190043516) – in addition to the downsampling/upsampling feature detailed above, Germain also teaches convolutional processing in the neural network layers – para 0030, etc.

Wang (20170061978) teaches DNN for processing speech signals using masking (para 0044), down/up sampling – para 0049.
Malah (20100042408) in the realm of audio coding, demonstrating the use of neural networks (para 0067), with down/up sampling (para 0110), operating on spectral parameters – para 0066

In the realm of magnitude/phase filtering and reconstruction, see Tashev (20190318755), Mesgarani (20190066713).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/07/2022